In an adoption proceeding, the appeal is from an order of the Family Court, Westchester County, dated November 30, 1972 and made after a nonjury trial, which adjudged that the petitions are sustained without the consent of appellant, the natural father, since he had abandoned the children. Order reversed, on the law, without costs, and applications denied. In our opinion, petitioners have not met their heavy burden of establishing an abandonment within the purview of section 111 of the Domestic Relations Law (Matter of Bistany, 239 N. Y. 18; Matter of Porras, 13 A D 2d 239; Matter of Stuart, 35 A D 2d 785; Matter of Gocozza V. Antidormi, 35 A D 2d 810). Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.